Exhibit99.1 1245 “Q” Street Lincoln, NE 68508 Phone: 402-475-2525 Fax: 402-475-9061 Contact: Kevin R. Karas Chief Financial Officer 402-475-2525 NATIONAL RESEARCH CORPORATION ANNOUNCES FOURTH QUARTER AND YEAR-END 2013 RESULTS Company A chieves Record Net New Sales LINCOLN, Nebraska (February 11, 2014) — National Research Corporation (NASDAQ: NRCIA and NRCIB) today announced results for the fourth quarter and year-end 2013. Fourth Quarter ● Net new sales of $6.4 million ● Revenue up 4% to $22.9 million ● Operating income up 4% to $6.0 million Year-End 2013 ● Total contract value of $102.3 million ● Revenue up 7% to $92.6 million ● Operating income up 9% to $24.8 million ● Combined diluted earnings per share of $0.63, up 2% Remarking on Company performance, Michael D. Hays, chief executive officer of National Research Corporation said “Net new sales were at record levels for the second quarter in a row. In fact, the last half of 2013 registered a 36% increase in net new sales over the first half of 2013. While this positive sales performance will grow revenue in 2014, given our subscription-based business model, such performance did little to drive revenue growth in 2013 which ended the year at 7%.” Revenue for the quarter ended December 31, 2013, was $22.9 million, compared to $22.0 million for the same quarter in 2012. Net income for the quarter ended December 31, 2013, was $3.8 million, compared to $3.7 million for the quarter ended December 31, 2012. Combined diluted earnings per share was $0.15 for both quarters ended December 31, 2013, and 2012. Revenue for the year ended December 31, 2013, increased to $92.6 million, compared to $86.4 million for the same period in 2012. Net income for the year ended December 31, 2013, was $15.5 million, compared to $15.1 million for the year ended December 31, 2012. Combined diluted earnings per share increased to $0.63 for the year ended December 31, 2013, from $0.62 for the year ended 2012. NRC Announces Fourth Quarter and Year-End 2013 Results Page 2 February 11, 2014 Regarding the Company’s annual performance, Kevin Karas, chief financial officer of National Research Corporation, said, “We continued to increase our operating income margin during 2013, to 27% of revenue for the full year. With our growth in total contract value to $102.3 million, we expect to realize continued leverage of our revenue growth and margin expansion in 2014.” A listen-only simulcast of National Research Corporation’s 2013 fourth quarter and year-end conference call will be available online on the Street Events network February 12, 2013, beginning at 11:00 a.m. Eastern time. The online replay will follow approximately one hour later and continue for 30 days. For more than 32 years, National Research Corporation has been at the forefront of patient-centered care, helping healthcare providers measure and improve quality and services through analytics that offer a rich understanding of customers’ experiences, preferences, risks and behaviors across the healthcare continuum. The information discussed within this release includes financial results and projections that are in accordance with accounting principles generally accepted in the United States (GAAP). In addition, certain non-GAAP financial measures have been provided that calculate combined earnings per share based on combined Class A and Class B shares and share equivalents outstanding, respectively. The non-GAAP measures should be read in conjunction with the corresponding GAAP measures and should be considered in addition to, and not as an alternative or substitute for, the measures prepared in accordance with GAAP. Please note that the Company’s non-GAAP measures may be different than those used by other companies. The additional non-GAAP financial information the Company presents should be considered in conjunction with, and not as a substitute for, the Company’s financial information presented in accordance with GAAP. The non-GAAP financial measures are provided in an effort to provide information that investors may deem relevant to evaluate results from the Company's core business operations and to compare the Company's performance with prior periods. The Company uses both GAAP and these non-GAAP financial measures for evaluating comparable financial performance against prior periods. This press release includes “forward-looking” statements related to the Company that can generally be identified as describing the Company’s future plans, objectives or goals. Such forward-looking statements are subject to risks and uncertainties that could cause actual results or outcomes to differ materially from those currently anticipated. These forward-looking statements are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. For further information about the factors that could affect the Company’s future results, please see the Company’s filings with the Securities and Exchange Commission. NRC Announces Fourth Quarter and Year-End 2013 Results Page 3 February 11, 2014 NATIONAL RESEARCH CORPORATION AND SUBSIDIARY Unaudited Condensed Consolidated Statements of Income (In thousands, except per share data) Threemonths ended December 31, Twelve months ended December 31, 2013 2013 Revenue $ Operating expenses: Direct Selling, general and administrative Depreciation and amortization Total operating expenses Operating income Other income (expense): Interest income 17 12 63 32 Interest expense ) Other, net ) 13 16 (3 ) Total other expense ) Income before income taxes Provision for income taxes Net income $ Earnings Per Share of Common Stock: Basic Earnings Per Share: Class A $ Class B $ Diluted Earnings Per Share: Class A $ Class B $ Weighted average shares and share equivalents outstanding Class A - basic Class B - basic Class A - diluted Class B - diluted Combined Earnings Per Share ( non-GAAP ) Basic Earnings Per Share $ Diluted Earnings Per Share $ Combined weighted average shares and share equivalents outstanding ( non-GAAP ) Combined - Basic Combined - Diluted NRC Announces Fourth Quarter and Year-End 2013 Results Page 4 February 11, 2014 NATIONAL RESEARCH CORPORATION AND SUBSIDIARY Unaudited Condensed Consolidated Balance Sheets (Dollars in thousands, except per share amounts and par value) December 31, December 31, ASSETS Current Assets: Cash and cash equivalents $ $ Accounts receivable, net Income taxes receivable Other current assets Total current assets Property and equipment, net Goodwill Other, net Total Assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current Liabilities: Accounts payable and accrued expenses $ $ Deferred revenue Accrued compensation Notes payable Total current liabilities Non-current liabilities Total Liabilities Shareholders’ Equity: Preferred stock, $0.01 par value, authorized 2,000,000 shares, none issued Class A Common stock, $0.001 par value; authorized 60,000,000 shares, issued 25,285,029 in 2013 and 25,129,776 in 2012, outstanding 20,768,784 in 2013 and 20,624,976 in 2012 25 25 Class B Common stock, $0.001 par value; authorized 80,000,000 shares, issued 4,220,118 in 2013 and 4,188,296 in 2012, outstanding 3,467,410 in 2013 and 3,437,496 in 2012 4 4 Additional paid-in capital Retained earnings Accumulated other comprehensive income Treasury stock ) ) Total shareholder’s equity Total liabilities and shareholders’ equity $ $ END
